DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, as originally presented, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing nephron progenitor cells comprising culturing brachyury+ primitive streak cells in a nephron progenitor differentiation medium comprising hESFM medium and 2% B27 medium, wherein the differentiation medium is free of exogenous Wnt/beta-catenin activating agent, BMP, Activin, RA, VEGF, and FGF for a sufficient amount of time to differentiation a portion of the cultured cells into PAX2+WT1+SIX2+ nephron progenitor cells, does not reasonably provide enablement for culturing the primitive streak cells in a nephron progenitor differentiation medium .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention:  The instant invention is drawn to a simplified method of producing nephron progenitor cells by differentiating primitive streak cells.
Specification Guidance:  The specification teaches the following (citations from Pre-Grant Publication):
[0041] As described herein, "nephron progenitor differentiation medium" is medium suitable for the survival in in vitro tissue culture of nephron progenitor cells and allows for the growth and differentiation of the nephron progenitor cells from a primitive streak population. Suitable medium for use as a nephron progenitor differentiation medium are known in the art, including, for example, but not limited to, human endothelial serum-free medium (hESFM), PM2 (human endothelial serum-free medium (hESFM) and a medium supplement (e.g., 2% B-27.RTM. (Table 1, e.g., biotin, DL alpha tocopherol acetate, DL alpha-tocopherol, vitamin A (acetate), BSA, fatty acid free fraction V, catalase, human recombinant insulin, human transferrin, superoxide dismutase, corticosterone, D-galactose, ethanolamine HCl, glutathione (reduced), L-carnitine HCl, linoleic acid, linolenic acid, progesterone, putrescine 2HCl, sodium selenite and T3 (triodo-I-thyronine)). Other suitable medium may be used as long as the medium does not contain exogenous Wnt/.beta.-catenin activating agents, exogenous growth factors, e.g., bone morphogenetic proteins (BMPs), vascular endothelial growth factor (VEGF) and fibroblast growth factor (FGF), retinoic acid and activin.
Working Examples:  Example 1 teaches the following (citations from the Pre-Grant Publication):
[0090] Wnt Activation Directs hPSCs to Primitive Streak and Intermediate Mesoderm [0091] Most cells forming the kidney, including podocytes, originate from intermediate mesoderm.sup.31. Wnt signaling plays an important role in the development of mesodermal lineages and induction of canonical Wnt signaling has been used to direct hPSC differentiation into mesoderm.sup.32-34. For example, a prior study showed that treatment of undifferentiated hPSCs with 6 .mu.M CHIR99201, a GSK3.beta. inhibitor, in a serum-free and albumin-free medium generated a uniform population of cells expressing primitive streak markers after 24 hours.sup.35. Thus, as a first step toward differentiating hPSCs into podocytes, induced hPSCs (iPSCs) were seeded on a Matrigel.RTM.-coated surface at a density of .about.2.times.10.sup.4 cells/cm.sup.2 in mTeSR.RTM.1. After 3 days of expansion to a density of 6.times.10.sup.4 cells/cm.sup.2, the hPSCs were treated with 6 .mu.M CHIR99201 for 48 hr in serum-free and albumin-free podocyte medium 1 (PM1: DMEM/F12, 1% MEM-NEAA, 0.5% GlutaMAX, 0.1 mM .beta.-mercaptoethanol) (FIG. 1A). Before initiating differentiation at day 0, expression of pluripotent markers OCT4, NANOG and TRA-1-60 was validated by immunofluorescence (FIG. 1B-D). After 24 hr treatment with CHIR99201, the cells uniformly expressed the primitive streak marker brachyury, which localized to the nucleus with nearly 100% positive population (FIG. 1E, 1F). As expected, brachyury expression was transient, disappearing after day 3 (FIG. 1G). After 48 hr CHIR99201 treatment in PM1, the medium was switched to serum-free podocyte medium 2 (PM2: human endothelial serum-free medium (hESFM), 2% B-27.RTM.) and cultured to day 16. The kinetics of primitive streak induction were assessed by immunofluorescence and qRT-PCR. The primitive streak gene MIXL1 reached peak expression at 24 hour and then was undetectable after day 4 (FIG. 1H, I). At day 4, nearly 100% of the cells expressed the intermediate mesoderm marker PAX2, which localized to the nucleus (FIG. 1J). Expression of the pluripotency gene POU5F1 dramatically decreased after initiation of differentiation (FIG. 1K). [0092] Primitive Streak Cells Progress to Podocyte Progenitors [0093] At day 6, immunofluorescence analysis indicated that the differentiating cells possessed nuclear localization of nephron progenitor proteins PAX2, WT1 and SIX2 (FIG. 2A, B). Both PAX2 and WT1 are expressed in nephron progenitors and mature podocytes, while SIX2 is transiently expressed in nephron progenitors.sup.36. At day 6 over 90% of the cells expressed PAX2, WT1 and SIX2, as determined by flow cytometry (FIG. 2C). By qRT-PCR, PAX2 and WT1 expression gradually increased through day 5 and remained expressed through day 16 of differentiation. SIX2 expression peaked at day 7 and then decreased afterwards (FIG. 2D).
	Thus while the the breadth of the claims encompass the use of any nephron progenitor medium comprising any base medium and any factors excluding a wnt activator, BMP, activin, RA, VEGF, and FGF, the specification solely provides specific guidance to one species of medium, designated PM2.  Thus the specification solely enables PM2, which is hESMF + 2% B27 medium.
State of the Art: The specification states that suitable medium for use as a nephron progenitor differentiation medium are known in the art.  A search of the art teaches Nishinakamura (US 2016/0304838) teaches a stepwise means of differentiating pluripotent stem cells to brachyury+ primitive streak cell to intermediate mesoderm cells to metaphoric nephron progenitor cells (i.e. WT1+PAX2+SIX2+ nephron progenitor cells).  However, the medium used to differentiate the primitive streak cells to progenitor cells requires Wnt agonist, BMPs, activin, RA and FGFs ([0031]; [0032]; [0083]-[0091]).  Osafuna (US 2016/0137985) utilizes a similar nephron progenitor differentiating medium, similar to PM1 in the instant application.  However, this medium also comprises BMPs and Wnt agonist to arrive at the SIX2+ nephron progenitor cells (example 7; [0097]-[0100]).  Takasato (US 2020/0339957 A1 effectively filed 12/15/2014) teaches uses a nephron inducing mediums comprising FGF, BMP, RA, and RA agonist ([0114]-[115]). Little (US 2016/0237409 A1) also teaches uses a nephron inducing mediums comprising FGF, BMP, RA, and RA agonist ([0090]-[0098]).
Thus a search of the art teaches no examples of nephron progenitor medium that does not comprise Wnt agonists, BMPs, Activin, RA, VEGF, and/or FGF.  Further, the state of the art teaches that these factors are the active elements known to induce a step wise differentiation of posterior primitive streak (brachyury+) cells into intermediate mesoderm cells and then finally metanephric nephron progenitor cells (WT1+PAX2+SIX2+).
As such, the claims lack enablement for the full breadth of the claims because the instant claims define the nephron progenitor medium by what it does not have (i.e. Wnt agonists, BMPs, Activin, RA, VEGF, and FGF) and does not provide specific 
Since neither the art nor the specification provide specific guidance to other nephron progenitor differentiation mediums that lack Wnt agonists, BMPs, Activin, RA, VEGF, and FGF, the scope of the claims is only enabled for the one example provided by the specification, which is hESFM + 2% B27.  All other embodiments of the claimed nephron progenitor differentiation media fail to be enabled because neither the specification nor the art provide specific guidance to a means of making the medium of the claims that predictably produce nephron progenitor cells.
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.
Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. 
Applicant respectfully disagrees with the enablement rejection.  Applicant refers to MPEP 2164.05(a) (citing In re Buchner) stating that the specification need not 
In response, Applicant’s argument respectfully is not found persuasive because specification does not provide adequate specific guidance to critical factors that exact differentiation in their claimed medium, given that the medium is only defined by what the medium lacks and given that the omitted factors are defined by the art as critical nephron progenitor differentiation factors.  It is acknowledged that elements established in the prior art do not need to be disclosed by the specification of an application as stated in MPEP 2164.05(a) and In re Buchner.  The previous office action acknowledged that nephron differentiation mediums are established in the art and need not be described in the specification.  However, nephron progenitor mediums described in the prior art are described as requiring Wnt activating agents, activin, BMPs, RA, VEGF, and FGFs  and in the instant claims a nephron differentiation medium lacks these art described requirements. Since the art defines the omitted factors, described 
It is noted that a nephron differentiation medium lacking Wnt activating agents, activin, BMPs, RA, VEGF, and FGFs is described in the prior art as basal medium.  So the claims are to a basal medium that is used for nephron differentiation lacking the known active factors that differentiate stem cells into nephron progenitor cells.  For example, Little, as provided in the enablement rejection, provides specific guidance for stepwise differentiation from ESC to primitive streak cells and primitive streak cells to nephron progenitor cells to mature nephrons including podocytes using a Activin, BMPs, Wnt activator, FGFs, and RA.  In each of differentiation experiments disclosed in Little, the negative control is disclosed as basal medium or basal medium with no growth factors.  In the basal medium/no growth factors groups no intermediate or nephron progenitor cell expression markers were observed, meaning the basal medium/no growth factors/negative control did not differentiate the nephron progenitor cells ([0022]-[0029] and Figures 1-9).  Thus, Little demonstrates that not all basal mediums used for nephron progenitor cell differentiation will differentiation stem cells to nephron progenitor cells.  Similarly, Osafune, as used in the enablement rejection, provides specific guidance to the stepwise production of OSR1 positive/SIX2 positive (nephron progenitor) cells using Activin A/CHIR99021/BMP (which differentiated pluripotent stem 
Regarding the statement that the present invention uses a medium with fewer growth factors and small molecules, the enablement rejection of record acknowledges that they have provided one example of a basal medium, PM1 (i.e. hESFM medium and 2% B27 medium) that can differentiate primitive streak cells into nephron progenitor cells.  Examiner acknowledges that this is a simpler medium lacking the recited growth factors that would not have been expected to differentiate the primitive streak cells into nephron progenitor cells because the prior art, as discussed in the State of the Art section, suggests that the recited growth factors and small molecules in the claims, were needed.  However, the claims are much broader than the PM medium that was reduced to practice.  In fact, the structural requirements for the medium that differentiate to a nephron progenitor cell are not apparent because the claims solely define the 
	Applicant also submits that because the claimed medium was not disclosed in the prior art, Applicant provides a working example demonstrating the presence/absence of Wnt activator, and exogenous growth factors, BMPs, Activin, RA, and FGF altered the conversion of iPSC to nephron progenitor cells.  The specification demonstrates experiments where cells were treated with different combinations of the cited growth factors in PM2 after which these factors were assessed for enhanced specification of primitive streak cells to WT1 positive nephron progenitor cells by Western Blot. The results demonstrated that cells differentiated from primitive streak cells by progressing into WT1 positive podocyte precursor cells.  Unexpectedly, the 
	In response, Applicant has demonstrated that primitive streak cells differentiated from pluripotent stem cells further differentiated into WT1 positive cells, indicative of nephron progenitor cells, solely in the presences of PM medium.  As Applicant’s submits, this is an unexpected finding, for the use of PM medium.  However, the specification does not describe any other examples of basal mediums used to differentiate primitive streak cell into nephron progenitor cells.  The specification does not describe what the active ingredient/factors of PM medium that allow or induce differentiation of primitive streak cells to nephron progenitor cells that could be applied to other mediums for common function are.  Given that one would not have expected differentiation to occur in the absence of RA, FGF2, and BMP7 in the experiment described in figure 3, the PM medium is providing unknown factors/conditions/agents that supplement or even increase nephron progenitor cell differentiation of primitive streak cells.  Since the elements in the PM medium that induce differentiation are unknown and the specification solely describes this one PM medium, an artisan would not know how to make the claimed medium, other than providing the one species of PM medium, because no specific guidance to active/critical factors of the medium have been provided.
	Thus, overall, Applicant’s arguments are not sufficient to overcome the enablement rejection of record.  Therefore the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, as originally presented, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims recites the genus, “a nephron progenitor differentiation medium free of exogenous Wnt/beta-catenin activating agents, BMPs, activin, RA, VEGF, and FGF”.  Referred to herein as, the differentiation medium.
When determining if a genus has adequate written description, the specification is reviewed to determine if a representative number of species has been described with 
As discussed above, the specification solely described one species of differentiation medium (hESFM + 2% B27).  The specification does not describe what elements are present in this mediums that differentiate the primitive streak cell into nephron progenitor cells.  The specification does not describe what factors can be added to a medium that exact differentiation to nephron progenitor cells and only defines what factors cannot be present.  Further, the art at the time of filing, while teaching nephron progenitor cell differentiation medium, does not teach ones that do not comprise the exclusions recited in the claim.  
In conclusion, given the breadth of the genus, species have not been sufficiently described by other relevant characteristics, specified features and functional attributes, and the limited number of examples provided, and given that no specific identifying features/characteristic of species of the genus, were provided, the written description requirement disclosing the complete structure of genus, the differentiation medium, has not been met.  Furthermore, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the genus, the differentiation medium, at the time the application was filed.

Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. 

In response, Applicant’s reduction to practice does demonstrate possession of PM medium.  However, the claims are vastly broader than the embodiment that has been reduced to practice.  Examiner acknowledges that reduction to practice is a one means of showing possession as described in MPEP § 2163(II)(A)(3)(a) citing Cooper vs. Goldfarb.  However, in determining adequate written description MPEP § 2163(II)(A)(1) also states “Claim construction is an essential part of the examination process. Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description. See, e.g., In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1319-1320, 97 USPQ2d 1737, 1750 (Fed. Cir. 2011).”  Section III starts by stating, “Determine Whether There is Sufficient Written Description to Inform a Skilled Artisan That Applicant was in Possession of the Claimed Invention as a Whole at the Time the Application Was Filed”.  Further, section (III)(A)(ii) states, “ The written description requirement for a claimed genus may be satisfied through sufficient description of a representative 
	In the instant application, the reduction to practice in Example 2 is a species, a PM medium.  However, the claim recites a genus, “a nephron progenitor differentiation medium”.  The medium is further defined structurally by what it lacks (i.e. free of exogenous Wnt/beta-catenin activating agent, BMPs, Activin, RA, VEGF, and FGF) but is not defined by the structural elements that it possess.  A medium would be understood by the ordinary artisan as a substance in which cells can be manipulated in vitro.  Mediums can be solid, semi-solid, or liquid phase entities.  However, no structures particular to the term “medium”, as known to an ordinary artisan, would impart the function of primitive streak cell differentiation into nephron progenitor cells.  Further an ordinary artisan in the cell differentiation art would understand that traditionally it is the structural elements, such as growth factors or small molecules, added to the medium that imparts the function of “nephron differentiation”. Thus, the breadth of the claimed medium is to any medium having any structural element, with the exclusion of a Wnt activing agent, BMPs, Activin, RA, VEGF, and FGF, and has the function of nephron differentiation.  As the claimed medium is a genus of media that is structurally very broad.  In contrast, the specification solely describes one species.  One species, even though it has been reduced to practice, does not constitute a 
	Further contrary to Applicant’s assertion that one could use any basal medium previous described in the art, the specification has not described any other species of basal mediums lacking the art-defined differentiation factors (Wnt activator, Activin, BMPs, FGFs, and VEGF) that have the functional property of differentiation as claimed. Even further, the art teaches that basal mediums used as a negative controls in nephron differentiation methods (i.e. lacking Wnt activator, Activin, BMPs, FGFs, and VEGF) did not induce nephron progenitor or nephron linage differentiation.  As such, the disclosure and the art considered as a whole would leave the ordinary artisan at a loss for understand exactly what structural elements the claimed nephron differentiation medium requires (i.e. one of ordinary skill would not be able to envision the structural 

	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632